Citation Nr: 1816522	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12 12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was previously before the Board in May 2014 and March 2016.  
On the latter occasion, the claim was denied.  The Veteran appealed to the United States Court of Appeals for Veteran Claims (CAVC).  In a December 2016 Joint Motion for Remand (JMR), the Secretary of the VA and the Veteran's attorney moved the court to vacate and remand the March 2016 decision.  The CAVC granted the JMR in order for the Board to request another medical opinion.  Subsequently, in May 2017 the Board remanded the claim for another examination, which was conducted in June 2017.  The examination has been completed; however, as explained below, the Board finds that the remand directives were not substantially complied with, therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2017 Board remand directed the medical examiner to provide an addendum opinion specifically addressing the Veteran's history of noise exposure; reports of his ears feeling stopped up and sore periodically since service; and the October 2003 clinical findings that the Veteran had abnormal tympanograms whereupon he was referred to an Ear Nose and Throat (ENT) doctor.  As the requested development has not been addressed remand is warranted.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right ear hearing loss.  Ask the examiner to review the claims file in order to be familiar with the medical history of his disorder.  The examiner is asked to discuss the following:

a.  Is the Veteran's right ear hearing loss at least as likely as not related to in-service noise exposure, specifically addressing:  1)  the Veteran's lay statements and 2)  the October 2003 clinical findings of abnormal tympanograms with a referral to an Ear Nose and Throat (ENT) doctor.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

The absence of evidence of treatment for a specific hearing disability in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.  



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




